CLD-163                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-3768
                                       ___________

                             MATTHEW JONES, Appellant

                                             v.

    KENT COUNTY SUPERIOR COURT, Delaware; DOVER BEHAVIORAL HEALTH
                        CENTER; DR. A. M. SHAH
                  ____________________________________

                     On Appeal from the United States District Court
                                for the District of Delaware
                              (D.C. Civil No. 1-17-cv-00394)
                     District Judge: Honorable Richard G. Andrews
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 18, 2019

            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed: May 17, 2019)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Matthew Jones appeals the District Court’s order dismissing his

complaint under 28 U.S.C. § 1915(e)(2)(B)(i). For the reasons that follow, we will

summarily affirm the District Court’s judgment.

       Jones initiated this action in 2017, filing a complaint against the Kent County

Superior Court. He alleged that his rights had been violated during two involuntary-civil-

commitment hearings and sought $2 billion in damages. The District Court dismissed the

complaint on the ground that Jones’s claims against the Superior Court were barred by

the Eleventh Amendment. Jones appealed. We affirmed the District Court’s Eleventh-

Amendment ruling, but vacated the judgment and remanded so the District Court could

give Jones an opportunity to amend his complaint. See Jones v. Kent Cty. Superior

Court, 721 F. App’x 235, 237 (3d Cir. 2018) (non-precedential opinion).

       On remand, Jones filed an amended complaint, which he then amended again. In

his operative second amended complaint, ECF No. 23, he named as defendants the Dover

Behavioral Health System and Dr. A.M. Shah. He alleged that he had improperly been

involuntarily committed in psychiatric institutions and misdiagnosed as schizophrenic.

He claimed that his rights had been violated under a host of federal criminal statutes; in

this section of complaint, he included allegations of murder, kidnapping, and sex

trafficking, committed or facilitated by “identity thieves working as judges and on the

police force.” ECF No. 23 at 9. Jones again requested $2 billion in damages. The

District Court dismissed the complaint as frivolous, concluding that Jones was not

entitled to impose criminal liability on the defendants, that he had failed to state a basis



                                              2
for federal jurisdiction against the Dover Behavior Health System, and that he had

presented no allegations against Shah. Jones filed a timely notice of appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We will summarily affirm a

District Court’s order if “no substantial question is presented” by the appeal. 3d Cir.

L.A.R. 27.4(a). “To be frivolous, a claim must rely on an ‘indisputably meritless legal

theory’ or a ‘clearly baseless’ or ‘fantastic or delusional’ factual scenario.” Mitchell v.

Horn, 318 F.3d 523, 530 (3d Cir. 2003) (quoting Neitzke v. Williams, 490 U.S. 319, 327–

28 (1989)).

       We will summarily affirm the District Court’s judgment. As the Court explained,

Jones has alleged that the defendants violated his rights under numerous criminal statutes,

but “a private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973); see also

Lee v. U.S. Agency for Int’l Dev., 859 F.3d 74, 77 (D.C. Cir. 2017) (“The Supreme Court

has ‘rarely implied a private right of action under a criminal statute[.]’” (quoting Chrysler

Corp. v. Brown, 441 U.S. 281, 316 (1979)); Andrews v. Heaton, 483 F.3d 1070, 1076

(10th Cir. 2007) (affirming dismissal of claims alleging violation of criminal statutes

because “these are criminal statutes that do not provide for a private right of action and

are thus not enforceable through a civil action”). Moreover, the allegations that Jones

presented in this portion of his complaint are based on fantastic or delusional factual

scenarios. See Jones v. Bridgeville Police Dep’t, No. 18-3247, 2019 WL 1222728, at *1

(3d Cir. Mar. 15, 2019) (non-precedential opinion) (so ruling with respect to similar

allegations that Jones raised in another action).

                                              3
       While we previously ruled that Jones might be able to state a federal claim

concerning the civil-commitment hearings, see Jones v. Kent Cty. Superior Court, 721 F.

App’x 235, 237 (3d Cir. 2018), we agree with the District Court that he failed to do so in

his second amended complaint. The complaint contains not a single allegation against

defendant Dr. Shah. Further, Jones has previously sued Dover Behavioral Health System

on related grounds, and we affirmed the District Court’s ruling that the Health System is

not a state actor subject to suit under 42 U.S.C. § 1983. See Jones v. Mirza, 685 F. App’x

90, 92 (3d Cir. 2017) (non-precedential opinion).1 Jones has identified no other potential

basis for federal jurisdiction over such a claim as to the Health System.2

Accordingly, we will summarily affirm the District Court’s judgment.




1
  Jones has filed numerous meritless cases, and we have recently warned him that “filing
further meritless appeals in frivolous cases may result in the imposition of sanctions or
filing injunctions.” Jones v. Bridgeville Police Dep’t, No. 18-3247, 2019 WL 1222728,
at *1 (3d Cir. Mar. 15, 2019) (non-precedential opinion). We repeat that warning here.
2
 We are satisfied that the District Court did not err when it did not give Jones yet another
opportunity to amend. See generally Grayson v. Mayview State Hosp., 293 F.3d 103,
114 (3d Cir. 2002).
                                             4